DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/24/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(a), and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/25/2021, except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the term “blanching” in claims 1, 3, 5, and 6 is unclear. Paragraph 0006 of the Specification teaches “blanching is the process whereby foods are briefly cooked in boiling water, steam, or syrup such that it destroys enzymes that catalyze the reaction of food spoilage,” and that fruits, vegetables, etc. may be dried using blanching. However, Paragraph 0035 describes the use of “non-thermal” electron beam irradiation for blanching. It is not clear how the electron beam treatment would also provide a reduction of moisture content.  It is not clear if the electron beam treatment replaces the IR radiation, or whether they are meant to be used together. Consequently, it is unclear from both the claims and specification if a blanching process requires the drying and the application of heat, or if blanching simply describes a process in which enzymes are deactivated in a food product.  
In claim 12, it is not clear if freezing occurs simultaneously with exposure to an energy beam emitter or if these are separate steps as shown in Figures 1 and 2 and described in the Applicant’s 
Claim 14 recites the limitation "the infrared radiation" in line 1.  This term is indefinite because it is unclear if the infrared radiation of claim 14 would also encompass “short” infrared radiation, or not. Claim 13, on which claim 14 depends is limited to medium to far field radiation. 
Claims 2-11 are rejected as indefinite for depending upon indefinite claim 1.
Claims 4-11 are rejected as indefinite for depending upon indefinite claim 3.
Claims 13-20 are rejected as indefinite for depending upon indefinite claim 12.
Claim 15 is rejected as indefinite for depending upon indefinite claim 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Blanching using an energy emitter is already included in the limitations of claim 1 from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 20090148588 A1).
Regarding claim 1, Pan teaches (claims 1, 7) a method of manufacturing a frozen food product comprising fruits and/or vegetables (biological material) including a step of pre-dehydrating the prepared food item followed by a later step of freezing the food item, wherein pre-dehydrating the prepared food item comprises: infrared dry blanching the prepared food item. Pan further teaches (Paragraph 0067, 0068) the pre-dehydrated fruit and/or vegetable is further dehydrated by any method known in the art e.g., infrared, microwave, and radio frequency, hot air etc. as part of a process of partial dehydration through drying. In addition, Pan teaches (Paragraph 0011, 0086) infrared emitters or heaters may be used to generate the required medium and far infrared radiant energy, such as a catalytic flameless gas-fired (CFG) infrared blancher/dryer shown in Figure 3 where number 1 in the drawing refers to the emitter itself; number 2 represents the food samples being treated; and number 3 is the sample holder. (The Applicant’s Specification has not provided an exact definition of an “energy beam emitter” so the Examiner has interpreted the term to refer to any directional source of energy/radiation such as the infrared blancher in Figure 3 which directs infrared radiation down onto the food product.)
Regarding claims 2-4, Pan teaches (claims 1, 7) a method of manufacturing a frozen food product comprising fruits and/or vegetables (biological material) including a step of pre-dehydrating (reducing moisture content of) the prepared food item followed by a later step of freezing the food item (preservation for a desired duration), wherein pre-dehydrating the prepared food item comprises: infrared dry blanching the prepared food item. Pan further teaches (Paragraph 0054-0056) pre-dehydration using infrared dry blanching typically utilizes medium and far infrared radiation. Pan further teaches (Paragraph 0011, Paragraph 0086) infrared emitters or heaters may be used to generate the required medium and far infrared radiant energy, such as a catalytic flameless gas-fired (CFG) infrared blancher/dryer shown in Figure 3 where number 1 in the drawing refers to the emitter itself; number 2 represents the food samples being treated; and number 3 is the sample holder.
Regarding claim 5, Pan teaches (Paragraph 0060) infrared radiation energy can be generated by converting thermal or electric energy to infrared radiation energy, and various infrared emitters have been developed: catalytic, electric, carbon, and ceramic. Pan further teaches (Paragraph 0060) IR emitters work by transferring a large amount of thermal energy to both the surface and interior of the food product being processed, and this radiation energy heats the product to a target temperature in order to achieve blanching and drying simultaneously (i.e. the emitters are optimized for blanching).
Regarding claim 6, Pan teaches (Paragraph 0011, Paragraph 0086) infrared emitters or heaters may be used to generate the required medium and far infrared radiant energy, such as a catalytic flameless gas-fired (CFG) infrared blancher/dryer shown in Figure 3 where number 1 in the drawing refers to the emitter itself; number 2 represents the food samples being treated; and number 3 is the sample holder.
Regarding claim 7, Pan teaches (Paragraph 0099) for blanching using infrared emitters, it was shown that the enzymes in a pear sample (biological material) could be completely inactivated in approximately 2 minutes, with the product placed an optimal distance of 115 mm from the emitters (i.e. the product is continuously exposed) which were being operated at an optimal temperature of 500° C and which correlated to a wavelength of 3.7 .mu.m (medium to far field infrared radiation).
Regarding claims 10 and 20, Pan teaches (Paragraphs 0136, 0137) an exemplary embodiment in which fruit is frozen for 72 hours (temperature reduced) and then removed from a freezer (refrigeration system). 
Regarding claim 12, Pan teaches (claim 1, 7; Paragraph 0011, 0086) a method of manufacturing a frozen food product comprising fruits and/or vegetables (biological material) including a step of pre-dehydrating the prepared food item (reducing the moisture content) using infrared dry blanching, which may come from  infrared emitters or heaters, such as a catalytic flameless gas-fired (CFG) infrared blancher/dryer (energy beam emitter) followed by a later step of freezing the food item (reducing its temperature). 
Regarding claim 13, Pan teaches (claim 7) wherein pre-dehydrating the prepared food item comprises: infrared dry blanching the prepared food item. Pan further teaches (Paragraph 0054-0056) pre-dehydration using infrared dry blanching typically utilizes medium and far infrared radiation.
Regarding claim 14, Pan teaches (Paragraph 0086) infrared emitters or heaters may be used to generate the required medium and far infrared radiant energy.
Regarding claim 15, Pan teaches (Paragraph 0060) infrared radiation energy can be generated by converting thermal or electric energy to infrared radiation energy, and various infrared emitters have been developed: catalytic, electric, carbon, and ceramic.
Regarding claim 16, Pan teaches (claim 1, 7; Paragraph 0011, 0086) a method of manufacturing a frozen food product comprising fruits and/or vegetables (biological material) including a step of pre-dehydrating the prepared food item (reducing the moisture content) using infrared (energy beam) dry blanching, which may come from  infrared emitters or heaters, such as a catalytic flameless gas-fired (CFG) infrared blancher/dryer (energy beam emitter).
Regarding claim 17, Pan teaches (Paragraph 0099) for blanching using infrared (radiation) emitters, it was shown that the enzymes in a pear sample (food) could be completely inactivated in approximately 2 minutes, with the product placed an optimal distance of 115 mm from the emitters (i.e. the product is continuously exposed) which were being operated at an optimal temperature of 500° C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 20090148588 A1) in view of Klyamkin (RU 2043585 C1).
Regarding claim 8, Pan is silent on the biological material being exposed to a medium to far field radiation for pulsed durations.
Klyamkin teaches (Paragraph 0001, 0010) a method of drying materials including fruits and vegetables (biological material), wherein drying is conducted using IR (infrared) emitters in a pulsed mode in range of 2-10 microns (medium to far field radiation) wherein the infrared emitters are turned on and off for durations of time. 
	Regarding claim 18, Pan is silent on the food being subjected to radiation for pulsed durations of time.
Klyamkin teaches (Paragraph 0001, 0010) a method of drying materials including fruits and vegetables (food), wherein drying is conducted using IR (infrared) emitters in a pulsed mode in range of 2-10 microns (medium to far field radiation) wherein the infrared emitters are turned on and off for durations of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pan to incorporate the pulsed treatment method of Klyamkin since both are directed to methods of drying foods including fruits and vegetables, since both teach a treatment method using infrared radiation, since it is known in the art to dry a food product using infrared radiation for pulsed durations as shown by Klyamkin, and since the alternation of irradiation periods with cooling pauses makes it possible to shorten the drying time with a significant reduction in energy costs (Klyamkin, Paragraph 0006).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 20090148588 A1) in view of Reichenbach (WO 2018073257 A1).
Pan is silent on the temperature of the biological material being reduced using cold plasma generated from elements such as Helium, Argon, Nitrogen, Heliox, and air.
Reichenback teaches (Paragraph 0023) a method of conditioning a food, wherein the food may be treated during cooling with cold plasma produced by ionizing air.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pan to incorporate the cold plasma treatment of Reichenback since both are directed to methods of processing a food, since it is known in the art to use cold plasma during the cooling of a food product as shown by Reichenback, since treatment with cold plasma would kill microorganisms including bacteria, yeasts, and molds (Reichenback, Paragraph 0023) which would have a preservative effect on the food.   
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 20090148588 A1) in view of Sun (CN 101138362 A).
Regarding claims 11 and 19, Pan teaches (claim 1) freezing the food to produce a frozen food product comprising fruits and/or vegetables.
Pan is silent on the freezing process being selected from a group of pressurized freezing, ultrasound-assisted freezing, electrically disturbed freezing, magnetically disturbed freezing, microwave-assisted freezing, or osmo-dehydro-freezing.
Sun teaches (Paragraph 0002, 0014) a method of using ultrasonic waves when freezing  fruits and vegetables to improve the quality of the fruits and vegetables when thawed, wherein the invention adopts the low-frequency ultrasonic wave combined with the immersion freezing method for quick freezing, the ultrasonic wave directly acts on the refrigerant, and the promotion effect of the ultrasonic cavitation effect is more significant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pan to incorporate the ultrasonic assisted freezing method of Sun since both are directed to processes for freezing fruits and vegetables, since ultrasonic assisted freezing of fruits and vegetables is known in the art as shown by Sun, since ultrasonic assisted freezing improves the comprehensive quality of frozen fruit and vegetable food because the thawed fruit and vegetable can retain nutrients to the greatest extent and reduce the loss of juice (Sun, Paragraph 0013), since ultrasonic assisted freezing shortens freezing time and lowers operating costs (Sun, Paragraph 0021), and since ultrasonic waves accelerate the formation of ice crystals, thus reducing the damage to cells by the crystals (Sun, Paragraph 0030).

Response to Arguments
Applicant's arguments filed 11/24/2021 regarding the 35 U.S.C. 112(a) rejection of claims 9 and 20 have been fully considered but they are not persuasive. The Applicant has argued that the term “cold” in “cold plasma” infers reducing temperature. However, the Applicant’s Specification states (Paragraph 0036) that the cold plasma may be “cool – or at least lukewarm – enough to handle.” It is not immediately apparent that cool or lukewarm cold plasma would be lower in temperature than the treated biological material, thus a temperature reducing effect is not inherent to the use of cold plasma.
The Applicant’s argument that the 35 USC 102 rejections as being anticipated by Pan (US 20090148588 A1) have been overcome by incorporating limitations from claims 6 and 16 into the independent claims has been considered. However, the claims as amended are still rejected under 35 USC 102 as being anticipated by Pan (US 20090148588 A1) because claims 6 and 16 were amended and the limitations added to the independent claims are different from the previous limitations as they no longer recite the use of an electron beam emitter.
The Applicant has also argued against the 35 USC 1030 rejections of claims 6 and 16 over Pan (US 20090148588 A1) in view of Wang (CN 109380503 A). However, in view of the Applicant’s amendments to claims 6 and 16, the claims are now rejected as being anticipated by Pan alone under 35 USC 102. Therefore, the Applicant’s arguments against the combination of Pan and Wang are no longer viable and the rejection of the claims remains in place. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792